Kellogg, P. J.:
This is an appeal from an award made by the State Industrial Commission October 29, 1915, of eleven dollars and fifty-four cents weekly for 128 weeks. The only question is whether the loss of the vision of eighty per cent of an eye is equal to the loss of the use of the eye, the Commission having determined that for vocational purposes it was the loss of the use of the eye. The evidence was somewhat conflicting. Dr. Weeks by agreement of the Commission and the carrier was to make an examination, and he reported that there was a loss of eighty per cent of the vision; that it would not be materially improved with glasses. He adds: “If an artificial pupil were made the vision would be much improved, but in all probability would not be sufficiently good to permit him to follow any vocation requiring reading or any other relatively fine work. Prospects are that the vision will remain about as it is at present until the artificial pupil is made.” If when the vision is improved by an artificial pupil he cannot follow any vocation requiring reading or any other relatively fine work it must follow that until the pupil is supplied he is less able to follow such vocation.
The employer was a contractor laying water mains. The employee was caulking the joints with lead and thus received the injury from a chip of lead hitting the eye. Considering that all intendments are in favor of the award, I think we cannot interfere with the determination of the Commission. Dr. Weeks’ evidence as to the artificial pupil leaves it quite indefinite how far the claimant can follow an ordinary vocation. It was for the Commission to determine whether with that eye he could well carry on the business of caulking in which he was engaged or other employment for which he is qualified. I favor an affirmance.
All concurred, except Lyon, J., who dissented in opinion, in which Cochrane, J., concurred.